DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Jones on 03/05/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 6, --through-- has been added between “radial” and “passage”
In claim 9, line 3, --through-- has been added between “radial” and “passage”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in light of the newly added limitations, certain elements of the claims are being interpreted with more weight. Firstly, a pin, as used herein, will be interpreted as being a long, thin member. A radial through passage is interpreted as a passage which extends radially through the extent of the ball seat to connect two different spaces in accordance with the definition of through and passage and the description of the instant passage in the 
US 10837269 B2 no longer reads on the claims since the boss/flange on the backside of tooth members 7 shown in fig. 6 is not quite a pin since it is not pin-shaped. Furthermore, the channel in the seat 6 shown in fig. 7 is not a radial through passage since it does not extend through the radial extent of the seat to connect two different spaces. Furthermore, the boss/flange of the tooth 7 is not specifically recited in US 10837269 B2 to contact the inner surface of the sleeve.
US 10450814 B2 discloses pin 72 contacting a sleeve and a radial through passage through the seal but does not disclose the pin moving through the passage to adjust the tooth since member 74 merely moves slightly downwards to pull member 72 inwards thus the pin adjusting element 82 also fails to move the pin as claimed. Furthermore, the seat tooth adjustment does not release the ball since fluid pressure applied after the ball moves past the seat tooth is what releases the ball as detailed in col. 4 l. 30 – col. 5 l. 30.
US 9574414 B2 discloses seat teeth 16a and radial through passage through seat 46 but does not disclose a pin associated with the teeth 16a since protrusions around space 44 in fig. 3C cannot reasonably be called pins. Similar failings apply to US 20150107829 A1, US 20130192846 A1, and US 9366110 B2 which also fails to disclose the seat as distinct from the teeth as claimed. US 4520870 A also fails to disclose a seat distinct from the teeth 32.
Overall, Applicant’s combination of the seat with a radial through passage through which a pin extends to contact a sleeve and interact with an adjusting element to adjust the seat tooth and release the ball presents a slightly different arrangement of parts than what was found in the art, especially given the extension and movement of a pin through a radial through passage of a ball seat (which is a term of art for a member which seats a ball) distinct from the tooth which also contacts the ball.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/05/2021